lhH-m-a{




^^d^tv^




                         FILED
                   IN COUmW APPEALS
                   —SEVENTHS


                   -MAR--5-2018-
               SHERRYWILLIAMSON, CLERK
                                      I teniitv
             By.




                                   i ,<-h '
                 **J.



              • -w.Vi-A*

,> -   *.*•




                                      FILED
                                INCOURT OFAPPEALS
                                 B&ENTHDISTRICT

                                MAR - 5 20',
                            SHERRYWILUAMSON, CLEF;*
                           By          ,__:       •f>r
                                                                                                                                    FILE COPY




           VACANT
             CHIEF JUSTICE
                                                                         Court of Appeals                                       SHERRY WILLIAMSON
                                                                                                                                          CLERK


                                                                         Eleventh District of Texas                                TELE: 254/629-2638
           MIKE WIIXSON
             JUSTICE                                                       100 WEST MAIN STREET, SUITE 300                         FAX: 254/629-2191

                                                                                    P.O. BOX 271                              sherry.williamson@txcpurts.gov
           JOHN M. BAILEY                                                                                                        www.txcourts.gov/llthcpa
             JUSTICE                                                           EASTLAND, TEXAS 76448

                                                                                February 2f3, 2018

                             Laura Nodolf, District Attorney                               Luke Garrett
                             District Attorney's Office                                    214 W. Texas Ave., Suite 900
                             500 North Loraine Street, Suite 200                           Midland, TX 79701
                             Midland, TX 79701                                             * DELIVERED VIA E-MAIL *
                             * DELIVERED VIA E-MAIL *
                                                                                           Juan Carlos Lucatero
                             Eric Kalenak, Assistant                                       #02151191
                             District Attorney's Office                                    Michael Unit
                             500 North Loraine Street, Suite 200                            2064 FM 2054
                             Midland, TX 79701                                             Tennessee Colony, TX 75886
                             * DELIVERED VIA E-MAIL *

                             RE:              Appellate Case Number: 11-17-00261-CR
                                              Trial Court Case Number:        CR47844
                             Style: Juan Carlos Lucatero v. The State of Texas

                                              We have this day received and filed Appellant's frivolous appeal brief in the above cause.
                                     We have this same date received and filed Appellant's counsel's motion to withdraw. We
                             will advise you of the Court's action on this motion.

                                              APPELLANT'S PRO SE RESPONSE, IF HE CHOOSES TO FILE ONE, IS DUE IN
                             THIS COURT ON OR BEFORE March 28, 2018.

                                                                                                        Respectfully yours,


                                                                                                         &VUUUi*^
    U.S. Postal Service™
    CERTIFIED MAIL® RECEIPT                                                                             Sherry Williamson, Clerk
    Domestic Mail Only
    For delivery information, visit our website at 1v1vw.usps.com0.
                                                                              ILIVERED VIA E-MAIL)
Certified Mail Fee


Extra Services &Fees (check box, add fee as aSprfynate)^,
 • Return Receipt (hardcopy)             $     / V/   £_
 • ReturnReceipt(electronic)             $,                  Postmark^
 Q Certified Mail Restricted Delivery    $,                    Here
 • AdultSignatureRequired                $
 • Adult Signature Restricted Delivery
Postage
                                         $.
                                                              2018
$
Total Postage and Fees
                                              VT
                                                      \
$                                              \
USPS.com® - USPS Tracking® Results                                                              Page 1 of 4



                                                         FAQs > (http://faq.usps.com/?articleld=220900)
  USPS Tracking*

                                     Track Another Package +




 Tracking Number: 70160910000118684008                                                         Remove X
 The item is currently in transit to the next facility as of March 2, 2018.




    Text & Email Updates


    Tracking History


    March 2, 2018, 12:50 pm
     In Transit to Next Facility
    The item is currently in transit to the next facility as of March 2, 2018.


     March 1,2018,12:50 pm
     In Transit to Next Facility



     February 28, 2018,12:50 pm
     In Transit to Next Facility


                                                                         How can I help you?




https://tools.usps.com/go/TrackConfirmAction?tLabels=70160910000118684008                            3/5/18
USPS.com® - USPS Tracking® Results                                                  Page 2 pf 4


    February 27, 2018, 5:50 am
    Departed USPS Regional Facility
    COPPELLTX DISTRIBUTION CENTER




    February 26, 2018,11:40 pm
    Arrived at USPS Regional Facility
    COPPELLTX DISTRIBUTION CENTER




                                                                                      sy
    Product Information




                                         See Less / \




                     Can't find what you're looking for?
               Go to our FAQs section to find answers to your tracking questions.


                         FAQs(http://faq.usps.com/?articleld=220900)




                                                            How can I help you?




https://tools.usps.com/go/TrackConfirmAction?tLabels=70160910000118684008                3/5/18